DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner acknowledges applicants’ reply dated April 26, 2021, including arguments and amendments.

Examiner acknowledges applicants’ amendments to claims 7 and 16, addressing the previously-made objection to those claims for not spelling out the acronym “DVGAN”. The amendments overcome the objection, which is hereby withdrawn.

Claims 1 – 22 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 26, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 7 and 16 ar objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12 – 14, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, U.S. PG-Pub. No. 2008/0071831 (hereafter, “Reddy”), in view of Franks, et al., U.S. PG-Pub. No. 2008/0140644 (hereafter, “Franks”), further in view of Kim, et al., U.S. PG-Pub. No. 2016/0110453 (hereafter, “Kim”).

As to Claim 1, Reddy discloses: a method for identifying a relevant animation from among a plurality of animations, comprising:
receiving, by a computing system, a search query describing motion ([0016], “In one embodiment, a user is allowed to search for a desired animation effect by inputting a search string into the system.”);
generating, by a computing system, a search animation, wherein the search animation includes visual information representing the motion ([0023], “In one embodiment the search result is displayed in such a manner that for each animation effect in the search result, the user can see the title of the animation effect, a description of the animation effect and "playback button" to activate playback of the animation.”);
[0023], “The significance of the playback button is that the user can select it to activate playback of the animation clip associated therewith, thus providing the user with a graphic illustration of the animation effect. The advantage of providing the user with an animation clip for each animation effect is that the user can play the clip to decide if the animation effect associated with the clip is desired or not.”); and
identifying, by the computing system and based on each of the comparison scores associated with each of the plurality of animations, the relevant animation from among the plurality of animations ([0024], “Having selected an animation effect using the search and playback operations describe above, the user is in a position to apply the animation effect to an object.”).

Reddy does not appear to explicitly disclose: the motion being performed by an actor; or to generate, for each of the plurality of animations, a comparison score indicating similarity of each respective animation to the search animation.

Franks discloses: to generate, for each of the plurality of results, a comparison score indicating similarity of each respective result to the search terms ([0123], “In certain embodiments, after the query result terms 880 are located, the vectors of each element returned for the query also extracted and compared and scored for similarity.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Reddy and Franks before him/her, to have modified the comparison from Reddy with the similarity scores of Franks, in order to “allow for the results to be networked by intersecting the contents of their vectors” Franks, [0123]), i.e., allowing for the results to be further manipulated by standard data structure algorithms.

Reddy, as modified by Franks, does not appear to explicitly disclose the motion being performed by an actor.

Kim discloses: the motion being performed by an actor (Fig. 1, showing human dancer performing choreography before a camera, such movement to be used as input to a database query).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, having the teachings of Reddy, Franks, and Kim before him/her, to have further modified the search query of Reddy with the human choreography from Kim, in order to generate more accurate queries than can be described using linguistic input.

As to Claim 2, Reddy, as further modified, discloses: wherein identifying the relevant animation includes: presenting information about the search animation (Reddy, [0023], referring to the description of the animation).

As to Claim 5, Reddy, as further modified, discloses: wherein the search query is a text search query describing motion (Reddy, [0016], “In one embodiment, a user is allowed to search for a desired animation effect by inputting a search string into the system.”);

As to Claim 8, Reddy, as further modified, discloses: wherein generating a search animation includes generating a plurality of search animations (Reddy, [0023], “… for each animation effect in the search result, the user can see the title of the animation effect, a description of the animation effect and "playback button" to activate playback of the animation.”),
wherein comparing the search animation includes comparing each of the plurality of search animations to each of the plurality of animations (Reddy, [0023], “The advantage of providing the user with an animation clip for each animation effect is that the user can play the clip to decide if the animation effect associated with the clip is desired or not.”); and
wherein identifying a relevant animation from among the plurality of animations includes identifying a plurality of relevant animations, each of the relevant animations being relevant to one or more of the plurality of search animations (Reddy, [0023], referring to the animations as being the result of the text search).

As to Claim 9, Reddy, as further modified, discloses: wherein identifying each of the plurality of relevant animations further includes: presenting, for each of the relevant animations, information about at least one of the search animations (Reddy, [0023], referring to the description of the animations).

As to Claim 12, Reddy discloses: a system comprising: a storage device; and processing circuitry having access to the storage device (Fig. 1, showing Mass Storage 20 in communication with Processor 12) and configured to:
receive a search query describing motion ([0016], “In one embodiment, a user is allowed to search for a desired animation effect by inputting a search string into the system.”),
generate a search animation, wherein the search animation includes visual information representing the motion ([0023], “In one embodiment the search result is displayed in such a manner that for each animation effect in the search result, the user can see the title of the animation effect, a description of the animation effect and "playback button" to activate playback of the animation.”),
compare the search animation to each of the plurality of animations ([0023], “The significance of the playback button is that the user can select it to activate playback of the animation clip associated therewith, thus providing the user with a graphic illustration of the animation effect. The advantage of providing the user with an animation clip for each animation effect is that the user can play the clip to decide if the animation effect associated with the clip is desired or not.”), and
identify, based on each of the comparison scores associated with each of the plurality of animations, the relevant animation from among the plurality of animations ([0024], “Having selected an animation effect using the search and playback operations describe above, the user is in a position to apply the animation effect to an object.”).

Reddy does not appear to explicitly disclose: the motion being performed by an actor; or to generate, for each of the plurality of animations, a comparison score indicating similarity of each respective animation to the search animation.

Franks discloses: to generate, for each of the plurality of results, a comparison score indicating similarity of each respective result to the search terms ([0123], “In certain embodiments, after the query result terms 880 are located, the vectors of each element returned for the query also extracted and compared and scored for similarity.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Reddy and Franks before him/her, to have modified the comparison from Reddy with the similarity scores of Franks, in order to “allow[] for the results to be networked by intersecting the contents of their vectors” Franks, [0123]), i.e., allowing for the results to be further manipulated by standard data structure algorithms.

Reddy, as modified by Franks, does not appear to explicitly disclose the motion being performed by an actor.

Kim discloses: the motion being performed by an actor (Fig. 1, showing human dancer performing choreography before a camera, such movement to be used as input to a database query).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, having the teachings of Reddy, Franks, and Kim before him/her, to have further modified the search query of Reddy with the human choreography from Kim, in order to generate more accurate queries than can be described using linguistic input.

As to Claim 13, Reddy, as further modified, discloses: wherein to identify the relevant animation, the processing circuitry is further configured to: present information about the search animation (Reddy, [0023], referring to the description of the animation).

As to Claim 14, Reddy, as further modified, discloses: wherein the search query is a text search query describing motion (Reddy, [0016], “In one embodiment, a user is allowed to search for a desired animation effect by inputting a search string into the system.”).

As to Claim 17, Reddy, as further modified, discloses: wherein generating a search animation includes generating a plurality of search animations (Reddy, [0023], “… for each animation effect in the search result, the user can see the title of the animation effect, a description of the animation effect and "playback button" to activate playback of the animation.”),
wherein comparing the search animation includes comparing each of the plurality of search animations to each of the plurality of animations (Reddy, [0023], “The advantage of providing the user with an animation clip for each animation effect is that the user can play the clip to decide if the animation effect associated with the clip is desired or not.”); and
wherein identifying a relevant animation from among the plurality of animations includes identifying a plurality of relevant animations, each of the relevant animations being relevant to one or more of the plurality of search animations (Reddy, [0023], referring to the animations as being the result of the text search).

As to Claim 18, Reddy, as further modified, discloses: wherein to identify each of the plurality of relevant animations, the processing circuitry is further configured to: present, for each of the relevant animations, information about at least one of the search animations (Reddy, [0023], referring to the description of the animations).

As to Claim 21, Reddy discloses: a computer-readable storage medium comprising instructions that, when executed, configure processing circuitry of a computing system to:
receive a search query describing motion ([0016], “In one embodiment, a user is allowed to search for a desired animation effect by inputting a search string into the system.”);
generate a search animation, wherein the search animation includes visual information representing the motion ([0023], “In one embodiment the search result is displayed in such a manner that for each animation effect in the search result, the user can see the title of the animation effect, a description of the animation effect and "playback button" to activate playback of the animation.”);
compare the search animation to each of the plurality of animations ([0023], “The significance of the playback button is that the user can select it to activate playback of the animation clip associated therewith, thus providing the user with a graphic illustration of the animation effect. The advantage of providing the user with an animation clip for each animation effect is that the user can play the clip to decide if the animation effect associated with the clip is desired or not.”); and
identify, based on each of the comparison scores associated with each of the plurality of animations, the relevant animation from among the plurality of animations ([0024], “Having selected an animation effect using the search and playback operations describe above, the user is in a position to apply the animation effect to an object.”).

Reddy does not appear to explicitly disclose: the motion being performed by an actor; or to generate, for each of the plurality of animations, a comparison score indicating similarity of each respective animation to the search animation.

Franks discloses: to generate, for each of the plurality of results, a comparison score indicating similarity of each respective result to the search terms ([0123], “In certain embodiments, after the query result terms 880 are located, the vectors of each element returned for the query also extracted and compared and scored for similarity.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Reddy and Franks before him/her, to have modified the comparison from Reddy with the similarity scores of Franks, in order to “allow[] for the results to be networked by intersecting the contents of their vectors” Franks, [0123]), i.e., allowing for the results to be further manipulated by standard data structure algorithms.

Reddy, as modified by Franks, does not appear to explicitly disclose the motion being performed by an actor.

Kim discloses: the motion being performed by an actor (Fig. 1, showing human dancer performing choreography before a camera, such movement to be used as input to a database query).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, having the teachings of Reddy, Franks, and Kim before him/her, to have further modified the search query of Reddy with the human choreography from Kim, in order to generate more accurate queries than can be described using linguistic input.

As to Claim 22, Reddy, as further modified, discloses: instructions that, when executed, configure processing circuitry of the computing system to: present information about the search animation (Reddy, [0023], referring to the description of the animation).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy, as modified by Franks and Kim, and applied to Claim 2, yet further in view of Finley, et al., U.S. Pub. No. 2007/0192305 (hereafter, “Finley”).

Claim 3, Reddy, as modified by Franks and Kim, does not appear to explicitly disclose: presenting information based on prior search queries related to the search query.

Finley discloses: presenting information based on prior search queries related to the search query ([0014], “selected based on an analysis of the progression of prior searches having in common a same initial search query; selecting at least one of the data labels of the search space, so as to as to generate a next search space of reduced complexity; and, displaying a representation of the next search space.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Reddy, Franks, Kim, and Finley before him/her to have yet further modified the presentation of Reddy with the prior search spaces of Finley, in order to guide the searching user towards likely relevant results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy, as modified by Franks and Kim, and applied to claim 2, yet further in view of Venkataraman, et al., U.S. PG-Pub. No. 2008/0071771 (hereafter, “Venkataraman”).

As to Claim 4, Reddy, as modified by Franksand Kim, does not appear to explicitly disclose: presenting information about the search animation includes: presenting a hierarchy of search animations.

Venkataraman discloses: presenting a hierarchy of search results ([0040], ‘This method of generating and presenting search results significantly enhances the user experience of performing incremental search for information because the hierarchical concept-driven clustering of results provides a richer organization of results.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Reddy, Franks, Kim, and Venkataraman before him/her, to have yet further modified the presentation of Reddy with the hierarchical presentation from Venkataraman, in order to enhance the user experience of performing incremental search for information, because the hierarchical concept-driven clustering of results provides a richer organization of results.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, as modified by Franks and Kim, and applied to claims 5 and 14, yet further in view of Ratnaparkhi, et al., U.S. PG-Pub. No. 2005/0080782 (hereafter, “Ratnaparkhi”).

As to Claim 6, Reddy, as modified by Franks and Kim, does not appear to explicitly disclose: prior to receiving the text search query describing motion, training a machine learning model to predict an animation from textual input.

Ratnaparkhi discloses: prior to receiving the text search query, training a machine learning model to predict a result from textual input ([0002], “Machine learning algorithms use statistical data to predict a desired result for a particular query.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Reddy, Franks, Kim, and Ratnaparkhi before him/her, to have yet further modified the system of Reddy with the use of machine learning from Ratnaparkhi, in order to present results to the user faster.

As to Claim 15, Reddy, as modified by Franks and Kim, does not appear to explicitly disclose: prior to receiving the text search query describing motion, training a machine learning model to predict an animation from textual input.

Ratnaparkhi discloses: prior to receiving the text search query, training a machine learning model to predict a result from textual input ([0002], “Machine learning algorithms use statistical data to predict a desired result for a particular query.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Reddy, Franks, Kim, and Ratnaparkhi before him/her, to have yet further modified the system of Reddy with the use of machine learning from Ratnaparkhi, in order to present results to the user faster.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, as modified by Franks and Kim, and applied to claims 8 and 17, yet further in view of Novikoff, et al., U.S. PG-Pub. No. 2018/0068019 (hereafter, “Novikoff”).

As to Claim 10, Reddy, as modified by Franks and Kim, does not appear to explicitly disclose: generating a plurality of search animations using a generative adversarial network (GAN).

Novikoff discloses: generating a plurality of search animations using a generative adversarial network (GAN) ([0205], referring to the use of GAN in the pursuit of generating theme-based videos).



As to Claim 19, Reddy, as modified by Franks and Kim, does not appear to explicitly disclose: generating a plurality of search animations using a generative adversarial network (GAN).

Novikoff discloses: generating a plurality of search animations using a generative adversarial network (GAN) ([0205], referring to the use of GAN in the pursuit of generating theme-based videos).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Reddy, Franks, Kim, and Novikoff before him/her, to have yet further modified the animation generation of Reddy with the use of GAN from Novikoff, in order to generate media results with higher fidelity, which is the purpose of the use of GAN.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, as modified by Franks, Kim, and Novikoff, and applied to claims 10 and 19, yet still further in view of Frey, et al., U.S. Pat. No. 9,858,340 B1.

Claim 11, Reddy, as yet further modified by Novikoff, does not appear to explicitly disclose: wherein comparing each of the plurality of search animations to each of the plurality of animations includes using a similarity function.

Frey discloses: wherein comparing each of the plurality of search terms to each of the plurality of results includes using a similarity function (col. 11, lines 18 – 33, “For example, a plurality of monitor images marked as important may be compared, for example, using one or more of a) histograms, b) convolutional neural network similarity, and/or c) blur and hash.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Reddy, Franks, Kim, Novikoff, and Frey before him/her to have yet still further modified the system of Reddy with the use of a comparison function from Frey, in order to have a calculable and standardized metric by which consistent comparisons can be performed.

As to Claim 20, Reddy, as further modified by Novikoff, does not appear to explicitly disclose: comparing each of the plurality of search animations to each of the plurality of animations includes using a CNN-CNN similarity function.

Frey discloses: comparing each of the plurality of search terms to each of the plurality of results includes using a CNN-CNN similarity function (col. 11, lines 18 – 33, “For example, a plurality of monitor images marked as important may be compared, for example, using one or more of a) histograms, b) convolutional neural network similarity, and/or c) blur and hash.”).

.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 21 have been considered but are moot because the new ground of rejection relies on a new combination of references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV K KHAKHAR/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167